Citation Nr: 1701184	
Decision Date: 01/17/17    Archive Date: 01/27/17

DOCKET NO.  16-00 438	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Louis, Missouri


THE ISSUE

Entitlement to a total disability rating due to individual unemployability due to service-connected disabilities (TDIU).  


REPRESENTATION

Appellant represented by:	Missouri Veterans Commission


ATTORNEY FOR THE BOARD

C. Ferguson, Counsel




INTRODUCTION

The Veteran, who is the appellant, had active service from January 1951 to January 1954.    

This matter comes before the Board of Veterans' Appeals (Board) on appeal from an April 2014 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in St. Louis, Missouri.  The Veteran filed a TDIU claim that was received by VA on June 20, 2013. 

This appeal has been advanced on the Board's docket pursuant to 38 U.S.C.A. § 7107(a)(2) (West 2014) and 38 C.F.R. § 20.900(c) (2016).  


FINDINGS OF FACT

1.  The Veteran reported that he had a 10th grade education, has past relevant work experience as an attendant in a geriatric convalescence facility, and has not worked full time since approximately 1978.

2.  For the entire TDIU rating period from June 20, 2013, the service-connected disabilities are an eye disorder, rated at 30 percent; cold injury of the left hand, rated at 30 percent; cold injury of the right hand, rated at 30 percent; cold injury of the right foot, rated at 30 percent; and cold injury of the left foot, rated at 30 percent.  The combined disability rating is 90 percent.   

3.  The service-connected disabilities precluded substantially gainful employment more than one year prior to receipt of the TDIU claim on June 20, 2013.



CONCLUSION OF LAW

Resolving reasonable doubt in favor of the Veteran, the criteria for the award of a TDIU are met from June 20, 2013.  38 U.S.C.A. §§ 1155, 5103(a), 5103A, 5107 (West 2014); 38 C.F.R. §§ 3.159, 3.340, 3.341, 4.1, 4.3, 4.15, 4.16, 4.18, 4.19 (2016).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Duties to Notify and Assist

The issue of entitlement to a TDIU has been considered with respect to VA's duties to notify and assist. 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126 (West 2014); 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a) (2016).  Given the favorable outcome of the appeal, which is a full grant of benefits sought, the appeal has been substantiated, obviating the need for further discussion of how VA fulfilled the duties to notify and assist with respect to the issue.  See Bernard v. Brown, 4 Vet. App. 384, 394 (1993). 

TDIU Legal Criteria

Total disability will be considered to exist when there is present any impairment of mind or body which is sufficient to render it impossible for the average person to follow a substantially gainful occupation.  38 C.F.R. § 3.340.  If the total rating is based on a disability or combination of disabilities for which the Schedule for Rating Disabilities provides an rating of less than 100 percent, it must be determined that the service-connected disabilities are sufficient to produce unemployability without regard to advancing age.  38 C.F.R. § 3.341.  Any reasonable doubt regarding a degree of disability will be resolved in favor of the veteran.  38 C.F.R. § 4.3.  In evaluating total disability, full consideration must be given to unusual physical or mental effects in individual cases, to peculiar effects of occupational activities, to defects in physical or mental endowment preventing the usual amount of success in overcoming the handicap of disability and to the effects of combinations of disability.  38 C.F.R. § 4.15.

If the schedular rating is less than total, a total disability rating can be assigned based on individual unemployability if a veteran is unable to secure or follow a substantially gainful occupation as a result of service-connected disability, provided that he has one service-connected disability rated at 60 percent or higher; or two or more service-connected disabilities, with one disability rated at 40 percent or higher and the combined rating is 70 percent or higher.  38 C.F.R. § 4.16(a).  

For the purpose of one 60 percent disability, or one 40 percent disability in combination, the following will be considered as one disability: (1) disabilities of one or both upper extremities, or of one or both lower extremities, including the bilateral factor, if applicable, (2) disabilities resulting from common etiology or a single accident, (3) disabilities affecting a single body system, e.g. orthopedic, digestive, respiratory, cardiovascular-renal neuropsychiatric, (4) multiple injuries incurred in action, or (5) multiple disabilities incurred as a prisoner of war.  Id.

It is provided further that the existence or degree of non-service-connected disabilities or previous unemployability status will be disregarded where the percentages referred to above for the service-connected disability or disabilities are met and, in the judgment of the rating agency, such service-connected disabilities render a veteran unemployable.   Id.

Marginal employment shall not be considered substantially gainful employment.  For purposes of 38 C.F.R. § 4.16, marginal employment generally shall be deemed to exist when a Veteran's earned annual income does not exceed the amount established by the U.S. Department of Commerce as the poverty threshold for one person.  Marginal employment may also be held to exist, on a facts found basis (includes but is not limited to employment in a protected environment such as a family business or sheltered workshop), when earned annual income exceeds the poverty threshold.  Consideration shall be given in all claims to the nature of the employment and the reason for termination.  Id.

A veteran's service-connected disabilities, alone, must be sufficiently severe to produce unemployability.  Hatlestad v. Brown, 5 Vet. App. 524, 529 (1993).  In determining whether unemployability exists, consideration may be given to a veteran's level of education, special training, and previous work experience, but not to his or her age or to any impairment caused by non-service-connected disabilities.  38 C.F.R. §§ 3.341, 4.16, 4.19.  A veteran's employment history, his or her educational and vocational attainment, as well as his or her particular physical disabilities are to be considered in making a determination on unemployability.

In order for a veteran to prevail in a claim for TDIU, the record must reflect circumstances, apart from non-service-connected conditions, that place him or her in a different position than other veterans who meet the basic schedular criteria.  The sole fact that a claimant is unemployed or has difficulty obtaining employment is not enough.  A high rating in itself is recognition that the impairment makes it difficult to obtain or keep employment.  The ultimate question is whether the veteran, in light of his or her service-connected disabilities, is capable of performing the physical and mental acts required by employment, not whether he or she can find employment.  See Van Hoose v. Brown, 4 Vet. App. 361 (1993).

The ultimate issue of whether a TDIU should be awarded is not a medical issue, but rather is a determination for the adjudicator.  See Moore v. Nicholson, 21 Vet. App. 211, 218 (2007) (ultimate question of whether a veteran is capable of substantial gainful employment is not a medical one; that determination is for the adjudicator), rev'd on other grounds sub nom, Moore v. Shinseki, 555 F.3d 1369 (Fed. Cir. 2009).  Although VA must give full consideration, per 38 C.F.R. § 4.15, to "the effect of combinations of disability," VA regulations place responsibility for the ultimate TDIU determination on VA, not a medical examiner's opinion.  Geib v. Shinseki, 733 F.3d 1350, 1354 (Fed. Cir. 2013); 38 C.F.R. § 4.16(a); see also Smith v. Shinseki, 647 F.3d 1380, 1385-86 (Fed. Cir. 2011) (VA is not required to obtain an industrial survey from a vocational expert before making a TDIU determination but may choose to do so in an appropriate case).  

TDIU Analysis

For the entire TDIU rating period from June 20, 2013, the service-connected disabilities are an eye disorder, rated at 30 percent; cold injury of the left hand, rated at 30 percent; cold injury of the right hand, rated at 30 percent; cold injury of the right foot, rated at 30 percent; and cold injury of the left foot, rated at 30 percent.  The combined disability rating is 90 percent.   

Because the service-connected eye disorder, hand disabilities, and foot disabilities arose from a common etiology (i.e., cold injury and/or exposure), the Board finds that the single combined disability rating for disabilities resulting from a common etiology is 90 percent for the claim period; therefore, the threshold percentage requirements for the award of a TDIU under the provisions of 38 C.F.R. § 4.16(a) are met for the entire TDIU rating period.  

After review of the lay and medical evidence of record, the Board finds that the evidence is in equipoise on the question of whether the Veteran is unable to maintain substantially gainful employment solely due to the service-connected disabilities.  The Veteran has a 10th grade education, has past relevant work experience as an attendant in a geriatric convalescence center, and has not worked full time since approximately 1978 when he sustained a fracture to the spine resulting from a fire truck injury.  During the TDIU rating period, the service-connected eye disability was manifested by bilateral cataracts, corrected distance and near visual acuity that is 20/40 or better bilaterally, and severe light sensitivity that prevents being able to be in certain environments.  The service-connected hand disabilities were manifested by arthralgia and pain during range of motion for all hand joints, left hand osteoarthritis, cold sensitivity under 60 degrees, hyperhidrosis, and nail abnormalities to include fungus.  The service-connected foot disabilities were manifested by arthralgia and pain during range of motion for all ten toes, cold sensitivity at temperatures less than 50 degrees, hyperhidrosis, numbness or loss of sensation in the ankles distally, and nail abnormalities to include fungus in all ten toenails.  

The evidence shows that the Veteran has limited education and his past work experience as an attendant at a geriatric convalescence center likely involved the ability to bathe, dress, feed, and lift patients.  Because of the symptoms of arthralgia and pain during range of motion for all hand joints and left hand osteoarthritis, and the arthralgia and pain during range of motion for all ten toes and numbness or loss of sensation in the ankles distally, the Board finds that the Veteran would have significant difficulty currently performing these work duties.  He has received no training or education since he stopped working in 1978.  In consideration thereof, and resolving reasonable doubt in favor of the Veteran, the Board finds that the service-connected disabilities alone are of sufficient severity so as to preclude substantially gainful employment for the entire TDIU rating period effective from June 20, 2013; therefore, a TDIU is warranted from June 20, 2013, and no earlier.  38 U.S.C.A. § 5107; 38 C.F.R. § 3.102.  38 C.F.R. §§ 3.340 , 3.341, 4.15, and 4.16. An earlier date for the grant of TDIU is not warranted because entitlement to TDIU arose more than one year prior to the May 14, 2009 claim for TDIU, but did not arise within the one year period prior to the May 14, 2009 TDIU claim. 

In this case, the evidence shows that the Veteran has not worked since 1978, and that entitlement to a TDIU arose more than one year prior to the claim for TDIU that was received on June 20, 2013.  The effective date for an increased rating for disability compensation (in this case, assignment of a TDIU, which is a form of increased rating) will be the earliest date as of which it is factually ascertainable that an increase in disability occurred if a claim is received within one year from such date; otherwise, the effective date is the date of receipt of the claim.  38 U.S.C.A. 
§ 5110 (b)(2) (West 2014) ; 38 C.F.R. §  3.400(o)(2) (2016); see Gaston v. Shinseki, 605 F.3d 979, 984 (Fed. Cir. 2010) (holding that, in order to obtain an increased disability rating earlier than the date of the claim for increase, the evidence must show that the increase in disability occurred within the one year period prior to the date of claim for increase); VAOPGCPREC 12-98.  A TDIU is a form of increased rating, so the effective date criteria for increased ratings apply to TDIU.  See Hurd v. West, 13 Vet. App. 449, 450 (2000) (stating "a TDIU claim is a claim for increased compensation, and the effective date rules for increased compensation apply to a TDIU claim"); Dalton v. Nicholson, 21 Vet. App. 23 (2007); Wood v. Derwinski, 1 Vet. App. 367, 369 (1991).  


ORDER

A TDIU from June 20, 2013 is granted.



____________________________________________
J. PARKER
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


